United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  March 2, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 06-30198
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ANTONIO VAZQUEZ-GUTIERREZ,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                        USDC No. 2:04-CR-20030-1
                          --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Antonio Vazquez-Gutierrez appeals from his bench-verdict

conviction for conspiracy to possess with intent to distribute

marijuana.     He argues that the evidence produced at trial was

insufficient to prove his knowing participation in the

conspiracy.    Vazquez-Gutierrez specifically refutes several of

the bases the district court relied upon when issuing the guilty

verdict.

     After viewing the evidence in the light most favorable to

the Government and deferring to all reasonable inferences drawn

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-30198
                               -2-

by the trial court, the district court’s finding of guilt is

supported by substantial evidence.   See United States v. Turner,

319 F.3d 716, 720-21 (5th Cir. 2003).    Accordingly, the district

court’s judgment is AFFIRMED.